
	

115 SRES 319 IS: Supporting the goals, activities, and ideals of Prematurity Awareness Month.
U.S. Senate
2017-11-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		1st Session
		S. RES. 319
		IN THE SENATE OF THE UNITED STATES
		
			November 1, 2017
			Mr. Brown (for himself and Mr. Isakson) submitted the following resolution; which was referred to the Committee on Health, Education, Labor, and Pensions
		
		RESOLUTION
		Supporting the goals, activities, and ideals of Prematurity Awareness Month.
	
	
 Whereas, according to the World Health Organization, complications of preterm birth is now the number one killer of children under 5 years of age worldwide;
 Whereas 1,100,000 children die every year due to complications of preterm birth; Whereas preterm birth is a global problem that exacts a harsh toll on families from all parts of society in every country;
 Whereas there are stark inequalities in the survival rates of preterm babies born around the world;
 Whereas complications from preterm birth have lifelong consequences for the health, growth, and development of infants;
 Whereas up to 75 percent of deaths resulting from preterm birth worldwide can be prevented through proven low-cost interventions;
 Whereas countries can improve maternal health and the survival rate of babies born prematurely by making strategic investments in health care systems to ensure access to high-quality adolescent and pre-pregnancy care, prenatal care, childbirth services, emergency obstetric care, postnatal care, and comprehensive care for affected newborns;
 Whereas according to data collected by the Centers for Disease Control and Prevention, preterm-related causes are the leading contributors to infant death in the United States, accounting for more than 1/3 of infant deaths;
 Whereas while the preterm birth rate in the United States decreased from a peak of 12.8 percent in 2006, the preterm birth rate of 9.8 percent in 2016 is still too high;
 Whereas there are significant racial and ethnic disparities in preterm birth rates among many communities in the United States;
 Whereas the Institute of Medicine of the National Academies estimated in 2006 that the annual societal economic cost associated with preterm birth in the United States was $26,200,000,000;
 Whereas many preterm births can be prevented through evidence-based public health programs focused on reducing risk factors such as tobacco use, inadequate birth spacing, and early elective deliveries; and
 Whereas, in the United States and around the world, November is recognized as Prematurity Awareness Month: Now, therefore, be it
		
	
 That the Senate— (1)supports the recognition of Prematurity Awareness Month;
 (2)supports efforts at home and abroad— (A)to reduce the impact of preterm births by improving maternal health during and after pregnancy; and
 (B)to advance the care and treatment of infants born preterm; (3)honors individuals working domestically and internationally to reduce preterm births; and
 (4)expresses the intent of the Senate to promote evidence-based prevention interventions to prevent preterm birth and improve outcomes for affected infants.
			
